DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. No. 6,008,349) in view of Kasowski (US Pub. No. 2015/0080486).

Regarding Claims 1, 4, 6, and 19:  Suzuki et al. teaches a flame retardant comprising a melamine polymetaphosphate (amine polyphosphate) (abstract; 17:35-55).  Suzuki et al. teaches that the melamine polymetaphosphate has an amine excess of 0-10 mol% relative to phosphorous atoms (abstract).  It is noted that with regards to the claimed formula 1, the equation simply reduces to mol of melamine - mol of phosphorus atoms as there is only 1 amine present (melamine) which has only 1 dissociation stage according to Applicant’s original specification.
Suzuki et al. does not teach the flame retardant comprising melamine, piperazine, and a third amine such as diethylenetriamine.  However, Kasowski teaches flame retardants comprising piperazine and diethylenetriamine polyphosphate ([0006] and [0017]).  Suzuki et al. and Kasowski are analogous art because they are concerned with the same field of endeavor, namely flame retardants comprising amine polyphosphates.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute at least a portion of the melamine of Suzuki et al. with piperazine and diethylenetriamine and would have been motivated to do so because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).
Regarding Claim 7:  Suzuki et al. discloses a compound wherein the phosphate compound is melamine pyrophosphate (100% pyrophosphate) (16:63-17:20).
Suzuki et al. does not teach the pyrophosphate comprising 80-99.99 mol%.  However, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05).  In the present case, a person of ordinary skill in the art would have expected the same properties from 99.99 mol% pyrophosphate and 100 mol% pyrophosphate.
Regarding Claim 8:  Suzuki et al. does not teach the flame retardant comprising orthophosphate, however, as claim 8 allows for amounts of orthophosphate of 0 mass% (5 mass % or lower) the flame retardant of Suzuki et al. in view of Kimura et al. still renders obvious the claimed flame retardant.
Regarding Claims 9 and 10:  Suzuki et al. teaches the flame retardant in a mixture with a synthetic resins that may be a molded article (17:35-50).

Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pat. No. 6,008,349) in view of Kasowski (US Pub. No. 2015/0080486).
Suzuki et al. teaches a flame retardant comprising a melamine polymetaphosphate (amine polyphosphate, amine compound) (abstract; 17:35-55).  Suzuki et al. teaches that the melamine polymetaphosphate has an amine excess of 0-10 mol% relative to phosphorous atoms (abstract).  It is noted that with regards to the claimed formula 1, the equation simply reduces to mol of melamine - mol of phosphorus atoms as there is only 1 amine present (melamine) which has only 1 dissociation stage according to Applicant’s original specification.
Suzuki et al. does not teach the flame retardant comprising melamine, piperazine, and a third amine such as diethylenetriamine.  However, Kasowski teaches flame retardants comprising piperazine and diethylenetriamine polyphosphate ([0006] and [0017]).  Suzuki et al. and Kasowski are analogous art because they are concerned with the same field of endeavor, namely flame retardants comprising amine polyphosphates.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute at least a portion of the melamine of Suzuki et al. with piperazine and diethylenetriamine and would have been motivated to do so because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP 2144.06).

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	October 7, 2022